Mr. Justice Wole
delivered the opinion of the court.
Mrs. Crosas de Saldana, as a testamentary heir of her *250father, Andres Crosas, presented a motion or petition to the District Court of San Jnan praying that Mrs. Gutiérrez, widow of said Andrés Crosas, be required to pay rent to the. duly appointed administrator of the estate of said Crosas for the house she was then occupying and which was the house wherein the said Crosas and the said Carmen Gutiérrez had resided during his lifetime. The district court, after opposition on the part of the widow Gutiérrez and a trial at which proofs were presented, overruled the application and Mrs. Crosas de Saldaña has appealed.
At the hearing of this case for the first time, the respondent presented a motion that the case be dismissed for lack of jurisdiction, as the action of the court was not appealable in that it was not, as alleged by the respondent, any of the judgments or orders enumerated in section 295 of the Code of Civil Procedure. Section 295 provides as follows:
“An appeal may be taken to the Supreme Court from a district court:
“1. From a final judgment in an action or special proceeding commenced in the court in which the same is rendered, within one month after the entry of judgment * * *.
(¡2 * * *_
“3. Prom an order granting or refusing a new trial; from an order granting or dissolving an injunction; from an order refusing to grant or dissolve an injunction; from an order dissolving or refusing to dissolve an attachment; from an order granting or refusing to grant a change of the place of trial; from any special order made after final judgment; and from an interlocutory judgment in actions for partition of real property, within ten days after the order or interlocutory judgment is made and entered on the minutes of the court or filed with the secretary.”
The respondent draws attention to the fact that the application was by way of a motion and the resultant action of the court was styled an order. It is not, however, any one of the orders enumerated in paragraph 3, supra. Nor is it a final judgment, because the final judgment in this kind of a testa*251mentary proceeding is the final distribution ordered by the court. We are inglined to think, from the study of the case, that the order in any event would have to stand, but under the plain provision of the statute the decision before us is not included in any part of section 295 and we are without jurisdiction.
The appeal must be dismissed.
7 7. 7 Appeal dismissed.
Chief Justice Hernández and Justices del Toro and Aldrey concurred.